DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-9, 11, 15-17, 19-21 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coconnier (US 8,899,528 B2) in view of Nye et al. (US 6,252,334 B1).
Regarding independent claims 1 and 17: Coconnier teaches a method of actuating an aircraft component (such as slat 5 in figs. 2-4, but it could also be a fixed trailing edge of an aircraft wing, c. 7, ℓ. 20-28), at least a portion of the aircraft component comprising an actuating material (flexible portion 14 has an embedded actuator 15 comprising a ribbon 16 which in the example embodiment is disclosed to be a shape memory alloy, c. 4, ℓ. 47-52, but which may also be a shape memory polymer, c. 6, ℓ. 65—c. 7, ℓ. 6, or a piezoelectric polymer ribbon, c. 7, ℓ. 7-19; the embodiment considered for this rejection is that of the piezoelectric material) which undergoes deformation in response to the application of an electrical signal thereto (c. 3, ℓ. 11-16: “Piezoelectric materials change shape when an electric field is applied”), and which generates an electrical signal in response to a deformation of the actuating material (Coconnier is silent to this but it is an inherent property of piezoelectric materials to generate an electric signal in response to mechanical deformation), the method comprising the steps of:
a) applying an activation input signal to the actuating material of the aircraft component (c. 6, ℓ. 31-47), the activation input signal corresponding to a desired deformation of the actuating material which results in a desired deformation of the aircraft component (c. 7, ℓ. 7-19: “provide the necessary voltage to cause sufficient bending of the ribbon to push the flexible member down to seal that gap”), the actuating material of the aircraft component undergoing an actual deformation in response to the activation input signal (c. 7, ℓ. 7-19: “bend by the required amount according to the electrical power supplied to the piezoelectric material”);
c) actively controlling (c. 2, ℓ. 50-52) the activation input signal to achieve the desired deformation (c. 2, ℓ. 50-52).
It is considered that Coconnier inherently performs step b) generating an output signal representative of the actual deformation of the actuating material, since this is an inherent physical property of piezoelectric materials, however Coconnier is silent to using this output signal as an input to the activation input signal.
Nye teaches in an aerospace vehicle (c. 1, ℓ. 18-30: such as spacecraft or aircraft; c. 13, ℓ. 6-8: “wings of aircraft”) a method of actuating an aerospace component (33), at least a portion of the aerospace component comprising an actuatable material (c. 1, ℓ. 45-55: such as PZT) which undergoes deformation in response to the application of an electrical signal thereto (c. 1, ℓ. 56-57), and which generates an electrical signal in response to a deformation of the actuating material (c. 2, ℓ. 5-9), the method comprising the steps of using a feedback signal (fig. 5: from 10) representative of the actual deformation of the actuating material (c. 2, ℓ. 5-9, c. 6, ℓ. 43-45: the piezo element 10 generates an output signal representative of the strain from deformation) as an input, along with a signal from the main computer (c. 4, ℓ. 32-36: from the main computer along input line 24; or c. 8, ℓ. 4-7: along input lines 137), to the actuating material (12) of the aircraft component (see figs. 5, 6).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the aircraft controls of Coconnier to incorporate a feedback signal from the piezoelectric element as taught by Nye for the purpose of better controlling the aircraft component.
Regarding claims 3 and 19: Coconnier, as modified, provides the method of claim 1 and the system of claim 17, but Coconnier is silent to a flight control computer which delivers instructions to modify the activation input signal.
Nye further teaches the step of modifying the activation input signal upon an instruction from a flight computer (Nye: from the cables of ribbon 21 in fig. 2, or along signal input lines 137 in fig. 6) of the aircraft (Nye c. 4, ℓ. 29-40, c. 8, ℓ. 4-9: a host computer, such as one on-board the vehicle, can send signals to the local control electronics to modify the generation of the signals sent to the actuating material). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Coconnier such that the local controller may be itself controlled by a host computer, as taught by Nye, for the purpose of enabling the pilot or the flight control computer to control the deformation of the actuating material.
Regarding claim 6: Coconnier, as modified, provides the method of claim 1 wherein the aircraft component (Coconnier figs. 2-4: 5) is located upon an aerodynamic surface (4) of the aircraft (figs. 2-4).
Regarding claim 7: Coconnier, as modified, provides the method of claim 1, wherein the desired deformation serves to alter an air gap (similar to the ones shown in Coconnier figs. 2-4) between the aircraft component (which must be considered for this claim as the fixed trailing edge of an aircraft wing from c. 7, ℓ. 20-28) and a movable control surface (which is an aileron in the embodiment of c. 7, ℓ. 20-28) configured to be movable between a stowed configuration and a deployed configuration (ailerons are known to be configured to be movable between stowed and deployed configurations).
Regarding claim 8: Coconnier, as modified, provides the method of claim 10, wherein the movable control surface comprises a trailing edge flap (c. 7, ℓ. 20-28: it may be an aileron, which is a control device on the trailing edge) and the desired deformation alters the air gap to provide a convergent gap between the aircraft component and the flap in the deployed configuration of the flap (Coconnier figs. 3-4 show an arrangement where any gap between 4 and 5 would be convergent).
Regarding claim 9: Coconnier, as modified, provides the method of claim 1, wherein the aircraft component is a seal (Coconnier fig. 2: 9) located between first and second surfaces (such as at 4 and 5), the second surface (5) comprising a moveable control surface configured to move between a stowed configuration and a deployed configuration (c. 4, ℓ. 27-35), wherein in step (a) the desired deformation of the seal tends to urge the seal in a first direction towards the second surface (c. 4, ℓ. 27-35, 53-65; c. 7, ℓ. 14-18).
Regarding claim 11: Coconnier, as modified, provides the method of claim 9 comprising the further step of applying the first or second activation input signal to the actuating material of the seal in response to the movement of the second surface between the stowed configuration and deployed configuration (Coconnier c. 6, ℓ. 17-25, 31-40: an activation signal is applied in response to the movement of the slat to the deployed configuration).
Regarding claim 15: Coconnier, as modified, provides the method of claim 1, wherein the desired deformation and the actual deformation comprise a desired shape change (Coconnier c. 7, ℓ. 7-19) and an actual shape change (Nye c. 2, ℓ. 5-9, c. 6, ℓ. 43-45: the piezo element 10 generates an output signal representative of the strain from deformation), respectively.
Regarding claim 16: Coconnier, as modified, provides the method of claim 1, wherein the desired deformation and the actual deformation comprise a desired generation of mechanical stress and an actual generation of mechanical stress, respectively (this is inherent to piezoelectric devices).
Regarding claim 20: Coconnier, as modified, provides the system of claim 17, wherein the actuating material comprises an electro-active polymer (Coconnier c. 3, ℓ. 11-16, c. 7, ℓ. 7-19: a piezoelectric polymer; piezoelectrics are electro-active).
Regarding claim 21: Coconnier, as modified, provides the system of claim 17, wherein the actuating material (16) is embedded in the aircraft component (c. 4, ℓ. 36-52; see also fig. 4 or 5), but Coconnier is silent to the material from which the aircraft component or the blade seal is formed and consequently is silent to the aircraft component being formed from a fibre-reinforced composite material, wherein the actuating material is embedded in the matrix of the composite material.
Nye teaches an actively deformable material for use in aircraft (c. 12, ℓ. 66—c. 13, ℓ. 8: applications include aircraft, such as the skin of wings of aircraft), wherein the component is formed from a fibre-reinforced composite material (c. 1, ℓ. 45-55: composite members having fibers and matrix systems), wherein the actuating material is embedded in the matrix of the composite material (c. 1, ℓ. 45-55: piezoelectric elements are embedded into the composite members). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed the aircraft component of Coconnier, as modified, as a composite material with embedded piezoelectric elements, as taught by Nye, for the purpose of making use of the high strength to weight ratios of composite materials.
Regarding claims 33 and 34: Coconnier, as modified, provides the method of claim 1 and the system of claim 17, wherein the deformation comprises either a shape change or an internal configurational change resulting in mechanical stress of the actuating material (the deformations of the piezoelectric material of either Coconnier or Nye are shape changes).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coconnier in view of Nye as applied to claim 9 above, and further in view of Parker (US 8,651,428 B2).
Regarding claim 10: Coconnier, as modified, provides the method of claim 9, but Coconnier is silent to applying a second activation input signal to the seal, corresponding to a second desired deformation tending to urge the seal in an opposite direction.
Parker teaches, for a trailing edge seal device (8) on the trailing edge of a fixed wing (1), the device sealing against a trailing edge control surface (5) of the wing (c. 4, ℓ. 35-42), a method of operating an aircraft flap seal, comprising steps of applying first and second activation input signals to the actuator (9) of the seal (c. 5, ℓ. 24-39), the first and second activation input signals corresponding to first (as shown in fig. 2) and second (as shown in fig. 3) desired deflections of the seal in first and second opposing directions (c. 4, ℓ. 20-25: spoiler 8 may rotate in either direction).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the method of Coconnier, as modified by Nye, such that first and second activation input signals are applied to the actuating material to move the component in first and second directions, as taught by Parker, for the purpose of enabling the actuating material to be controlled in either direction, for example for retraction of the actuatable material or for fine control of the gap as discussed by Parker.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-11, 15-17, 19-21 and 33-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647